DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1, 5, 17, 20, 21 have been amended, claims 2-4, 6 – 9, 13 and 29-36 have been canceled and claims 1, 5, 10 – 12 and 14 – 28 are now pending.


  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 14, 27 and 28 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthies (US 6,683,665).
As to claim 1, Matthies discloses a tiled display structure, comprising: a single screen support (transparent sheet 2020 and 2010 of figs. 6 and 11) having a screen 
As to claim 10 (dependent on 1), Matthies discloses the tiled display structure, wherein two or more adjacent tiles in the array of tiles are butted together (fig. 6).  
As to claim 14 (dependent on 1), Matthies discloses the tiled display structure, wherein, for each tile (120 of fig. 6) of the array of tiles, the tile substrate (320 of fig. 6) of the array of tiles has a tile emitter side (bottom side of 120 of fig. 6) and a tile back side (top side of 120 of fig. 6) and wherein the pixels disposed on the tile substrate are disposed on the tile emitter side (1910 on bottom side of 120 of fig. 6).  
claim 27 (dependent on 1), Matthies discloses the tiled display structure, wherein the tile substrate comprises a pigtail (132 of fig. 2) that electrically connects the one or more light emitters to a bus connection (connection to electronics, col. 5, lines 40 – 61).  
As to claim 28 (dependent on 1), Matthies discloses the tiled display structure, wherein the tile is a removable or replaceable tile (col. 7, lines 30 – 40).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthies.
As to claim 11 (dependent on 1), Matthies discloses the tiled display structure (figs 1, 2, 6 and 11), wherein the pixels are disposed at a regular pixel pitch in a direction (regular pixel pitch shown between emission region 1910 of figs. 6 and 11) and wherein openings in black matrix (opening between 2010 of figs. 6 and 11) have a predetermined size (figs. 6 and 11), but does not explicitly disclose that the pixel 
However, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine experimentation, to change the size of the opening such that the pixel openings would have had an opening size in the direction that was no greater than one half the pixel pitch since Matthies generally discloses a relationship between pixel pitch and openings, and it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation, specifically in this case a relationship between openings width and pixel pitch (See In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthies in view of Cok et al. (US 2017/0256522).
As to claim 5 (dependent on 1), Matthies discloses the tiled display structure, wherein each of the one or more light emitters of each pixel of the plurality of pixels is a light-emitting diode (LED) (1910 of fig. 6), but does not explicitly disclose that light-emitting diode in inorganic and comprises a fractured or separated tether.  
In the same field of endeavor Cok, discloses micro-printed display, wherein light-emitting diode comprises a fractured or separated tether (including separated tether [0029] wherein device is inorganic [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matthies and .

  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthies in view of Morley et al. (US 2002/0163301).
As to claim 12 (dependent on 1), Matthies discloses the tiled display structure, wherein the pixels are disposed at a regular pixel pitch in a direction (figs. 6 and 11) and wherein a distance between a pixel at an edge of a tile is predetermined (fig. 6), but fails to disclose that a distance between a pixel at an edge of a tile and the edge of the tile is no greater than one half the pixel pitch.  
In the same field of endeavor, Morley discloses two or more adjacent tiles (tiles 100 of fig. 3), wherein two or more adjacent tiles in the array of tiles are butted together (tiles 100 are butted one against the other [0014]) wherein a distance between a pixel at an edge of a tile and the edge of the tile is no greater than one half the pixel pitch (fig. 1 and fig. 3, the distance between pixel at the edge of the tile is small such that when the combined display is viewed, it has a consistent matrix pattern of pixels [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matthies and teachings of Morley such the tiles were butted together, with motivation to provide a design choice alternative tile configuration while still retaining consistent matrix pattern of pixels (Morley [0014]).

  Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthies in view of Cross et al. (US 9,934,759).
As to claim 24 (dependent on 1), Matthies discloses the tiled display structure, but fails to disclose that the tile substrate is flexible.
In the same field of endeavor, Cross discloses a tiled display structure where a tile substrate is flexible (flexible substrate, col. 7, lines 2 – 12.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matthies and teachings of Cross such the tile substrate was flexible as disclosed by Cross, with motivation to provide a flexible display with desired flexibility and weather resistance (Cross, col. 3, line 65 – col. 4, line 5).

Allowable Subject Matter
Claims 15 – 23 and 25 – 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 15, the Prior Art of record fails to disclose the tiled display structure of claim 14, comprising, for each tile of the array of tiles, (i) emitter-side electrodes disposed on the tile emitter side electrically connected to the pixels, and (ii) back-side electrodes disposed on the tile back side, and (iii) electrical connections electrically connecting the emitter-side electrodes to the back-side electrodes. (Emphasis Added.)

As to claim 25, the Prior Art of record fails to disclose the tiled display structure of claim 24, wherein, for at least one of the tiles, a portion of the tile substrate of the tile is at least partially folded behind a portion of the tile substrate of another one of the tiles that is adjacent to the tile. (Emphasis Added.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623